Opinion by
Mb.. Justice Mitchell,
The jurisdiction in equity as to affirmative relief in this case is, to say the least, questionable. The bill charges the receipt by defendants of certain specific sums of money, alleged to be the property of plaintiff’s decedent, followed by the general and vague averment that other sums also came to defendant’s hands, etc., and then an averment of demand for an account, and a refusal by defendant on the ground he had no property of the decedent to account for. In all this, little if anything appears but a claim by an administrator for money of his decedent, for which assumpsit, with possibly a bill for incidental discovery, would be the regular and adequate remedy. As the bill however was not demurred to, and the case has been pursued to final hearing, we do not deem it necessary to dispose of it now on that ground.
On the question of pleading, and the effect of the answer, the case is clearly ruled by Burke’s Ap., 99 Pa. 350. There, as here, the answer denied the allegations of the bill, but went further and set up what were averred by defendant as the true facts of the transaction. Our Brother Stebbett, by an examination of the authorities not only in our own but other states, showed that a responsive denial of the averments of the bill is not made any less so by setting forth all the facts, though some new matter may be incidentally introduced thereby.
Looking at the evidence in the light of these principles we are constrained to differ with the learned master and the court below. The case belongs to a class where care is necessary to avoid usurping the functions of owners in the disposition of their property. The tendency so notorious in juries to substitute their own notions in disposing of other people’s estates differently from the way in which the owners themselves have done, is so insidious as well as so strong that even courts of equity have need to be on guard against it. Equity intervenes justly and properly to protect the weak and the aged against imposition by designing people, and even against manifest improvidence though there is no actual fraud in the other party. But on the other hand it is not to be forgotten that the free control and disposition of property is often the sole means in the hands of age, to secure kindly care and attention, as well as support, from others, when greedy relations ignore the claims *503of relationship to the living but devote themselves with persistent assiduity to the estate after death. Where property is transferred in consideration of care and attention which is honestly bestowed till the end of life, courts do not need to be astute in weighing the profit or loss of the bargain. The present is not a case of a party coming in to have a fraudulent or even an improvident arrangement set aside. The bulk of the transactions if not all of them took place more than six years before the decedent’s death, and she never made any complaint or expressed any dissatisfaction with them. On the contrary the testimony is uncontradicted that she continued to regard the appellant and his wife as her best if not her only friends, spent her last days in their house, and was kindly and comfortably cared for. The case fails to show any evidence of imposition. The master finds that the decedent was not insane. She was old, illiterate and full of eccentricities but, as not unfrequently happens, fully competent to recollect her property and-the rent days punctually as they came around, and sharp and close at a bargain. As the master reports, “ While she was dangerously close to the line that divides the sane from the lunatics, yet she had sufficient mental capacity to make a contract, and would have been careful to make it in her own favor.”
Nor do we find anything necessarily unconscionable or improvident in the .bargain. Whether the defendant’s motives were mercenary or not is immaterial. The most that the evidence shows is that throwing out the kindly personal care of the defendant and his wife, and the mental sense of security and restfulness coming to the decedent from confidence in the continuance of such care, the bargain was not pecuniarily profitable to her. But to reach that conclusion we must entirely disregard the most important element of all, the happiness of the decedent in the last years of declining life. The court has no right, on the evidence in this case, to say that this was not the main consideration of the decedent, and that she was not entirely satisfied with the performance of it. It is not for others now to say that she might have done better than she chose to do for herself.
Decree reversed and bill dismissed with costs.